DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 1-7, 9-18, 24, 36, 45-46 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 28, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 28, 26 recite the metal layers are electrical connected to at least one of the solar cells and electrically isolated from others of the solar cells. It is unclear how the metal layers being electrical isolated from others of the solar cells since all the solar cells are interconnected in series or parallel. For the purpose of examination, if the pattern layer is separated from solar cells or indirectly electrical connected to the solar cells, it meets the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 12-14, 17-18, 24, 36, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view Glenn (Pat No. 6313396) and McGlynn et al (PG pub 20140166067).
	Regarding claim 1, Ralf teaches solar modules comprising:
A substrate (the support) for solar cells [para 17]
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].

    PNG
    media_image1.png
    841
    734
    media_image1.png
    Greyscale

Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate (18, 20 )being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from other of the solar cells through conductor 17) and the metal layers 19 from electrical conductors buried within the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Crist does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Crist to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 

The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claim 2, modified Ralf teaches the solar cell including a front contact 9 on a front side of the solar cell [fig 6].
Regarding claim 3, modified Ralf teaches the front contact extends into the comer region [fig 6].
Regarding claim 4, modified Ralf teaches the solar cell includes a back contact 9 on a back side of the solar cell [fig 6 para 16].
Regarding claim 5, modified Ralf teaches the back contact extends into the comer region [fig 6].
Regarding claim 6, modified Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 7, modified Ralf teaches the prefabricated conductors are covered with an insulating layer (glass or EVA) [para 9].
Regarding claim 12, modified Ralf teaches the at least one solar cell comprises a plurality of solar cells that are attached to the substrate in a two-dimensional (2-D) grid of an array [fig 6].
Regarding claim 13,  modified Ralf teaches  the electrical connections are series connections that determine a flow of current through the plurality of solar cells (fig 6 shows plurality of solar cell are connected in series) [fig 6].
Regarding claim 14, modified Ralf teaches the electrical connections terminate a string of the plurality of solar cells [Fig 6].
Regarding claim 15, modified Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6].
Regarding claim 16, modified Ralf teaches the prefabricated conductors enable the electrical connection to leave the substrate [fig 6].
Regarding claim 17, modified Ralf teaches bypass diode being added to the area of the substrate that remain exposed for use in one of electrical connection [para 15].]\
Regarding claim 18, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].

A bypass diode which is considered to be the conductive elements being added to the corner region [para 15].
The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.

Glenn teaches a solar cell module comprising substrate (18,20) being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from other of the solar cells through conductor 17) and the metal layers 19 from electrical conductors buried within the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Crist does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Crist to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 

Regarding the limitation “are added or removed… for the solar cells,” said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 


Regarding claim 24, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].
A bypass diode which is considered to be the multi-electrical conductor being embedded within the substrate for electrically connecting to the corner conductors and solar cells [fig 6 para 15].


The recitation “prefabricated” and “before the solar cell is attached to the substrate”  are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.

Glenn teaches a solar cell module comprising substrate (18, 20) being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from other of the solar cells through conductor 17) and the metal layers 19 from electrical conductors buried within the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Crist does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Crist to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 



Regarding claim 36, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more printed electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the printed electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the printed electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].


The recitation “printed” and “printed corner… substrate” and “before the solar cell is attached to the substrate” a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.

Glenn teaches a solar cell module comprising substrate (18, 20) being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from other of the solar cells through conductor 17) and the metal layers 19 from electrical conductors buried within the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Crist does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Crist to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). 


Regarding claim 45, modified Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 46, modified Ralf teaches the solar cell being placed on top of the prefabricated conductors (see from the above).

Claim(s) 9-11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and Glenn (Pat No. 6313396) and McGlynn et al (PG pub 20140166067) and further in view of Zhao (PG Pub 20140000682).
Regarding claim 9, modified Ralf teaches the conductors pass under the solar cell [fig 6], but modified Ralf does not teach the prefabricated electrical conductors being buried within the substrate.
Zhao teaches a solar cell comprising a conductor (wire) being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrical conductor of Ralf being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 10, modified Ralf teaches the prefabricated conductor are outside a perimeter of the solar cell [fig 6], but modified Ralf does not teach the prefabricated electrical conductors being buried within the substrate.
Zhao teaches a solar cell comprising a conductor (wire) being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrical conductor of Ralf being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 11, modified Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6], but modified Ralf does not teach the prefabricated electrical conductors being buried within the substrate.
Zhao teaches a solar cell comprising a conductor (wire) being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrical conductor of Ralf being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 


Regarding claim 15, modified Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6], but modified Ralf does not teach the prefabricated electrical conductors being buried within the substrate.
Zhao teaches a solar cell comprising a conductor (wire) being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrical conductor of Ralf being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 16, modified Ralf teaches the prefabricated conductors enable the electrical connection to leave the substrate [fig 6], but modified Ralf does not teach the prefabricated electrical conductors being buried within the substrate.
Zhao teaches a solar cell comprising a conductor (wire) being partially embedded or totally buried within the substrate [fig 3a b para 49] and electrical connected to the contact of the solar cell through holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrical conductor of Ralf being buried within the substrate as taught by Zhao since Zhan teaches being exposed or buried within the substrate being used alternatively and it is merely the selection of functionally equivalent structure recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed limitation.
The examiner respectfully disagrees. Modified Ralf in view of McGLynn et al teaches the claimed limitation as set forth above.
Ralf does not teach the electrical connection between contact of the solar cells and electrical conductors.
The examiner respectfully disagrees. Ralf teaches the solar cell having contacts 3 and there is a electrical connection between the contact 3 and electrical conductors 10 which is deposited on the substrate [fig 6] as claimed.
Glenn does not teach substrate 20 having structure as claimed and does not teach the solar cell having cropped corner.
The examiner respectfully disagrees. Glenn in view of McGlynn et al teaches the substrate having claimed structure. Also, the metal traces 19 is buried within the substrate (18, 20) where the metal traces 19 are between the layers 18 and 20. Moreover, Ralf teaches the solar cell having the cropped corner and Glenn is only applied to teach the claimed substrate.
Conclusion








 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726